MEMORANDUM **
*775Teresa Lara Mondragon, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
Substantial evidence supports the agency’s determination that Mondragon is inadmissible, and therefore ineligible for adjustment of status, where the record evidence indicates she made a false claim to United States citizenship to gain entry to the United States in 1997. See Pichardo v. INS, 216 F.3d 1198, 1201 (9th Cir.2000) (false claim to United States citizenship is a “non-waivable ground for inadmissibility” under 8 U.S.C. § 1182(a)(6)(C)(ii)).
We lack jurisdiction to review Mon-dragon’s challenge to her 1997 expedited removal order. See 8 U.S.C. § 1252(a)(2)(A); Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 818-19 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.